DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,190,315. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘315 discloses the claimed limitation in claim 1.
For claim 2, ‘315 discloses the claimed limitation in claim 2.
For claim 3, ‘315 discloses the claimed limitation in claim 3.
For claim 4, ‘315 discloses the claimed limitation in claim 4.
For claim 5, ‘315 discloses the claimed limitation in claim 5.
For claim 6, ‘315 discloses the claimed limitation in claim 6.
For claim 7, ‘315 discloses the claimed limitation in claim 6.
For claim 8, ‘315 discloses the claimed limitation in claim 8.
For claim 9, ‘315 discloses the claimed limitation in claim 8.
For claim 10, ‘315 discloses the claimed limitation in claim 9.
For claim 11, ‘315 discloses the claimed limitation in claim 10.
For claim 12, ‘315 discloses the claimed limitation in claim 11.
For claim 13, ‘315 discloses the claimed limitation in claim 12.
For claim 14, ‘315 discloses the claimed limitation in claim 11.
For claim 16, ‘315 discloses the claimed limitation in claim 1.
For claim 17, ‘315 discloses the claimed limitation in claim 12.
For claim 18, ‘315 discloses the claimed limitation in claim 13.
For claim 19, ‘315 discloses the claimed limitation in claim 11.
For claim 20, ‘315 discloses the claimed limitation in claim 25.
For claim 21, ‘315 discloses the claimed limitation in claim 11.
For claim 22, ‘315 discloses the claimed limitation in claim 6.
For claim 23, ‘315 discloses the claimed limitation in claim 6.
For claim 24, ‘315 discloses the claimed limitation in claim 12.
For claim 25, ‘315 discloses the claimed limitation in claim 12.
For claim 26, ‘315 discloses the claimed limitation in claim 11.
For claim 27, ‘315 discloses the claimed limitation in claim 1 and 25.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,190,315 in view of Babaei et al (US 2018/0092072) [hereafter R1]. 
For claim 15, ‘315 discloses all the claimed limitations except for said first transmission is over a Physical Downlink Control Channel, PDCCH, and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH.
R1 discloses said first transmission is over a Physical Downlink Control Channel, PDCCH (paragraph 192, 208-209 PDCCH), and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH (paragraph 200, 206, 207 PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘315 to use the teachings of R1.  The rationale to combine would be to use a known technique in a similar device, to use commonly used standards increasing marketability, and design choice.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 11-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al (US 2018/0092072) [hereafter R1].
For claims 1, 18, and 20, R1 discloses a processor (paragraph 127 processor); and a memory storing instructions that, when executed by the processor (paragraph 127 CRM storing instructions), cause the node to: receive a first transmission (paragraphs 152 and 211 Fig 19-23 receive first DCI); receive, from another node, a control message indicating a selected timing (paragraphs 152 and 211 Fig 19-23 receive second DCI); select a relative timing for sending a second transmission in response to said first transmission (paragraphs 152 and 211 Fig 19-23 uses the transport block employing the selected DCI, where the DCI is selected based on the relative timing of the received transmissions [downlink control information], DCI includes fields indicating resource block assignment [corresponding to a relative timing], MCS, RV, HARQ information, transmit power control, trigger A, and other physical layer parameters and an uplink grant [also corresponding to a relative timing]), the relative timing being selected from among a plurality of predetermined relative timing choices taking into account the received control message (paragraphs 152 and 211 Fig 19-23 uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the transmissions); and send said second transmission in response to the first transmission in accordance with the selected relative timing (paragraphs 152 and 211 Fig 19-23 uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the transmissions [downlink control information]).
For claims 2 and 4, R1 discloses send information associated with the node's capability of supporting one or more of said plurality of predetermined relative timing choices to another node (paragraphs 152 and 211 Fig 19-23 UE capability, uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the transmissions [downlink control information]).
For claim 3, Claim 3 is rejected in view of the rejections of claim 1, 18, and 20.
For claims 6 and 22, R1 discloses said relative timing is expressed in terms of a given number of time resources (paragraphs 152-154 resource block assignment).
For claims 7 and 23, R1 discloses said time resources comprise one or more symbols and one or more slots (paragraph 152 resource block assignment, UL grant, paragraph 153 symbols).
For claim 8, R1 discloses cause the node to select the relative timing taking into account information associated with one or more communicating conditions of said node (paragraphs 152-197 and 211 Fig 19-23).
For claim 9, R1 discloses said one or more communicating conditions comprise a set of one or more physical layer settings (paragraphs 152-155 and 211 Fig 19-23 physical layer DCI).
For claim 11, R1 discloses said information associated with one or more communicating conditions comprises one or more of a time of arrival, a timing advance, a round-trip delay time, a reference signal time difference, a synchronization signal time difference, an Rx-Tx time difference, and a propagation delay (paragraphs 152-155 and 211 Fig 19-23).
For claims 12 and 24, R1 discloses said control message comprises one or both of Radio Resource Control, RRC, and Downlink Control Information, DCI, control message signaling (paragraphs 152 and 211 Fig 19-23 uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the transmissions [downlink control information]).
Examiner Note: Claims 13 and 25 only add limitations for the optional alternative scope of the parent claim [i.e. said “RCC and DCI control message signaling”]; however, since the parent claim is rejected under the alternative limitation of the message with only DCI control signaling, the dependent claim, which does not further narrow the alternative rejected scope, would be rejected based on the rejection of the parent claim [i.e. claim 12] since the reference would still disclose the claimed scope. 
For claims 13 and 25, R1 discloses said RRC and DCI control message signaling comprises an RRC control message for configuring a set of possible relative timing selections and a DCI control message for selecting from the configured set (paragraphs 152 and 211 Fig 19-23 uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the transmissions [downlink control information]).
For claims 14 and 26, R1 discloses said first transmission is a downlink transmission that comprises scheduling information and said second transmission is an uplink transmission that comprises data over a resource allocated with the scheduling information (paragraphs 152 and 211 Fig 19-23 from BS to UE, second transmission is be UE).
For claim 15, R1 discloses said first transmission is over a Physical Downlink Control Channel, PDCCH (paragraph 192, 208-209 PDCCH), and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH (paragraph 200, 206, 207 PUSCH).
For claims 16 and 27, R1 discloses said first transmission is a downlink transmission that comprises data (paragraphs 152-197 and 211 Fig 19-23 uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the receive transmissions [downlink control information]) and said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data (paragraphs 152-197 and 211 Fig 19-23 UE capability, uses the transport block employing the selected DCI, where the DCI is selected based on the timing of the transmissions [downlink control information]).
For claim 17, R1 discloses said first transmission is over a Physical Downlink Shared Channel, PDSCH (paragraph 132 control information delivered via PDSCH), and said second transmission is over a Physical Uplink Control Channel, PUCCH (paragraph 178, 180, 184 PUCCH) .
For claim 19, R1 discloses the control message comprises a command and selecting said relative timing comprises following the command (paragraphs 152-197 and 211 Fig 19-23).
For claim 21, R1 discloses the control message comprises a command (paragraphs 152-211 Fig 19-23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 102(b) as anticipated by R1 or, in the alternative, under 35 U.S.C. 103 as obvious over R1 in view of Takeda et al (US 2019/0159265) [hereafter R2].
For claim 5, R1 discloses comprises information on one or more numerologies (paragraphs 100, 124, 152-155, 209-211, Fig 19-23 received communication parameters in the frequency and time domain are set and used to determine the transmission settings, the transmission would implicitly comprise this information since it is required for successful transmission).
See R2, which is used to show a numerology is defined as “the numerology refers to communication parameters in both or one of the frequency domain and the time domain” (paragraph 8).  Therefore, R1 would appear to disclose the limitation under the broadest reasonable interpretation.
Additionally, R1 does disclose the DCI selected from the received messages is used to configure the physical layer control information, which is then used for the responding transmissions (paragraphs 100, 124, 152-155, 209-211, Fig 19-23).
Or, in the Alternative,
R2 discloses that a numerology is used in a user terminal and is set through physical layer control information (paragraph 48), Additionally, R2 discloses numerology is defined as simply “the numerology refers to communication parameters in both or one of the frequency domain and the time domain” (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to include information on one or more numerologies taught by R2.  The rationale to combine would be to use a known technique in a similar device, to accommodate multiple terminals with different numerologies allowing the invention to function on newer network standards (R2 paragraphs 7-9), and design choice.
For claim 10, R1 discloses wherein said set comprises at least a numerology (paragraphs 100, 124, 152-155, 209-211, Fig 19-23 received communication parameters in the frequency and time domain are set and used to determine the transmission settings).
See R2, which is used to show a numerology is defined as “the numerology refers to communication parameters in both or one of the frequency domain and the time domain” (paragraph 8).  Therefore, R1 would appear to disclose the limitation under the broadest reasonable interpretation.
Additionally, R1 does disclose the DCI selected from the received messages is used to configure the physical layer control information, which is then used for the responding transmissions (paragraphs 100, 124, 152-155, 209-211, Fig 19-23).
Or, in the Alternative,
R2 discloses that a numerology is used in a user terminal and is set through physical layer control information (paragraph 48), Additionally, R2 discloses numerology is defined as simply “the numerology refers to communication parameters in both or one of the frequency domain and the time domain” (paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to configure numerologies through the physical layer control information taught by R2.  The rationale to combine would be to use a known technique in a similar device, to accommodate multiple terminals with different numerologies allowing the invention to function on newer network standards (R2 paragraphs 7-9), and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WEBB et al (US 2016/0330739) discloses PUSCH communications; Julian et al (US 2006/0133273); Chen et al (US 2017/0288819) discloses feedback using relative time intervals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463